DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Non-Final Rejection filed on November 24, 2021 has been entered and made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6-10 rejected under 35 U.S.C. 103 as being unpatentable over Poole (U.S. Pub. No. 2013/0044927) in view of Huang et al. (U.S. Pub. No. 2007/0081712).
As to claim 1, Poole teaches a method (i.e., “method of detecting the presence of an abnormality in image data”, Abstract) comprising:
providing a quantitative image of a subject (i.e., “an image data set from a patient is acquired”, Paragraph [0061]), the quantitative image being a whole body image of the For a chosen imaging modality and anatomical region (potentially the whole body)”, Paragraph [0077]), the quantitative image comprising elements (i.e., “image texture features for each voxel of the patient image data set”, Paragraph [0061]);
providing an atlas corresponding to the subject (i.e., “generate a statistical atlas representative of a normal subject anatomy”, Paragraph [0020]), the atlas comprising atlas elements (i.e., “voxels (or pixels) that represent image intensity as a function of position”, Paragraph [0020]), each of the atlas elements comprising a metric distribution (i.e., “the final stage of the training phase comprises obtaining the mean and inverted covariance matrices, µi and Σi-1 for each atlas voxel”, Paragraph [0058]), each of the atlas elements corresponding to an anatomical structure (i.e., “The statistical atlas S is representative of a normal anatomy, determined from a large number of subjects, and represents image intensity data for such a normal anatomy”, Paragraph [0059]; and Paragraphs [0081]-[0082]); and
determining candidate elements (i.e., “set of voxels that have been detected as potentially representing abnormalities”, Paragraphs [0073]-[0074]) by comparing a value of certain elements of the quantitative image with the metric distribution of related atlas elements of the correspondence map (i.e., “registering the patient image data to the statistical atlas … The registration process results in a transformation T: R3→R3 mapping a coordinate j in the volume represented by the patient image data set to the corresponding atlas coordinate i”, Paragraphs [0062]-[0063]; “At the next stage 32 the abnormality detection module 18 compares the registered patient image data set to the atlas to detect any voxels that have a greater than a selected likelihood of being abnormal”, Paragraph [0064]; and “Processes (a) to (d) are repeated for each voxel in the patient image data set, resulting in a set of voxels that have been detected as potentially representing abnormalities”, Paragraphs [0073]-[0074]).
However, Poole does not explicitly disclose segmenting the quantitative image into a plurality of structure elements, the structure elements being groups of the elements of the quantitative image, the structure elements each corresponding to an anatomical structure in the whole body image; and determining a correspondence map relating the structure elements of the quantitative image to corresponding atlas elements.
Huang et al. teaches segmenting the quantitative image into a plurality of structure elements (i.e., “the whole body is segmented using median filter, thresholding and connected component algorithms”, Paragraph [0102]), the structure elements being groups of the elements of the quantitative image, the structure elements each corresponding to an anatomical structure in the whole body image (i.e., “using the feature curves, the body is labeled into anatomical regions, such as the neck (above lung), lung, and torso (below lung)”, Paragraph [0103]); and determining a correspondence map relating the structure elements of the quantitative image to corresponding atlas elements (i.e., “After detecting the rough location of an organ, a statistical shape or appearance model based on the detection result can be initialized, after which the model deforms to fit to the exact boundary of the organ. Once there is a whole-body atlas, the atlas can be registered to a new volume based on a few detected landmarks … Full-body segmentation can be performed by combining whole-body landmark detection with atlas registration or fitting”, Paragraph [0145]; and Paragraph [0146]).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Poole by incorporating the segmenting the quantitative image into a plurality of structure elements, the structure elements being groups of the elements of the quantitative image, the structure elements each corresponding to an anatomical structure in the whole body image, and determining a correspondence map relating the structure elements of the quantitative image to corresponding atlas elements.
The suggestion/motivation for doing so would have been to improve lesion segmentation and permit more accurate delineation of object boundaries.
Therefore, it would have been obvious to combine Huang et al. with Poole to obtain the invention as specified in claim 1.

As to claim 3, Poole teaches wherein the elements comprise pixels, voxels, groups of voxels corresponding to an anatomical structure, surfaces, points, annotations or combinations thereof (i.e., Paragraphs [0061] and [0077]).

As to claim 4, Poole teaches wherein the quantitative image comprises a whole body diffusion weighted MRI image (i.e., “For a chosen imaging modality and anatomical region (potentially the whole body) the embodiment can highlight connected voxels having a high probability of being abnormal in some way”, Paragraph [0077]; and Paragraphs [0093]-[0094]).
The statistical atlas S is representative of a normal anatomy, determined from a large number of subjects, and represents image intensity data for such a normal anatomy”, Paragraph [0059]; and “It is more usual for the statistical atlas to be generated in advance and stored”, Paragraph [0097]).

As to claim 7, Poole teaches wherein the atlas comprises previously acquired quantitative data of a subset of a normal patient population (i.e., “image datasets from normal individuals”, Paragraph [0027]), the subset determined at least in part by properties of the subject (See for example, “specialization”, Paragraphs [0086]-[0087]).

As to claim 8, Poole teaches wherein the atlas elements comprise image pixels, image voxels, segmented surfaces, reference points, reference structures, annotations, or combinations thereof (i.e., Paragraphs [0020] and [0058]).

As to claim 9, Poole teaches wherein the metric distribution comprises a range of expected diffusion values, a probability density distribution of intensity values, an average and standard deviation of intensity values, a range of expected texture values or combinations for elements of the atlas (i.e., Paragraphs [0029] and [0058]; and “The statistical atlas S is representative of a normal anatomy, determined from a large number of subjects, and represents image intensity data for such a normal anatomy, a variety of image texture features, and also the variation of such intensity or texture features between subjects”, Paragraph [0059]).

As to claim 10, Poole teaches wherein the determining the correspondence map comprises using a deformable registration technique (i.e., “The registration process is performed by the registration module 14 and involves rigid and non-rigid registration stages and, again, is based on minimization, for each voxel, of Mahalanobis distance between the voxels of the patient image data set and the voxels of the statistical atlas S”, Paragraph [0062]).

Claims 2, 12-17 and 20-22 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Poole in view of Huang et al. as applied to claim 1 above, and further in view of Collins et al. (U.S. Pub. No. 2007/0133852).  The teachings of Poole and Huang et al. have been discussed above.
As to claim 2, Poole teaches providing at least one additional image of the subject (i.e., “combined multi-modal datasets”, Paragraphs [0094]-[0095]), each of the at least one additional images comprising elements (i.e., “Texture features can then be computed for each volume and augment the pattern vector available at each volume”, Paragraph [0095]); and localizing the candidate elements to corresponding elements of the at least one additional image (i.e., Paragraph [0095]; and “abnormal patterns of GM/WM/CSF distribution can be detected”, Paragraph [0096]).
However, Poole and Huang et al. do not explicitly disclose classifying the candidate elements into at least one class based on properties of the corresponding 
Collins et al. teaches classifying the candidate elements (i.e., “identifying suspected lesions in an image and extracting from the image those features associated with the suspected lesions that are considered relevant to diagnosing disease, i.e., discriminating the lesions”, Paragraph [0053]) into at least one class based on properties of the corresponding elements of the at least one additional image (i.e., “local morphological characteristics, such as local spiculation, local branch pattern, local duct extension, detected by all modalities can be combined and compared against a set of pre-defined feature list to classify the lesion as belonging to ACR BI-RADS® 5 category or an ACR BI-RADS® 4a category”, Paragraph [0058]); and determining a disease state of the candidate elements by analyzing the at least one class of the at least one additional image corresponding to the candidate elements (i.e., “compute or produce a suggested assessment of lesion stage”, Paragraph [0058]).
Poole, Huang et al. and Collins et al. are combinable because they are from the field of digital medical image processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Poole and Huang et al. by incorporating the classification of the candidate elements into at least one class based on properties of the corresponding elements of the at least one additional image, and determining a disease state of the candidate elements by analyzing the at least one class of the at least one additional image corresponding to the candidate elements.

Therefore, it would have been obvious to combine Collins et al. with Poole and Huang et al. to obtain the invention as specified in claim 2.

As to claim 12, Poole teaches wherein the at least one additional image comprises at least one additional quantitative image, at least one non-quantitative image, or combinations (i.e., Paragraph [0094]).

As to claim 13, Poole teaches wherein the at least one non-quantitative image comprises a STIR image, a T1-weighted image, a T2-weighted image, a CT image, a SPECT image, a PET image, an ultrasound image, or combinations thereof (i.e., Paragraph [0094]).

As to claim 14, Poole teaches acquiring at least one of the quantitative image and the at least one additional image (i.e., “At the first stage 26 of the detection phase, an image data set from a patient is acquired”, Paragraph [0061]).

As to claim 15, Collins et al. teaches wherein the determining the disease state comprises analyzing the value of the quantitative image (i.e., “features generally indicating malignancy in each modality may be assigned a score point. By summing score points obtained from all modalities, a total score can be obtained. A stage assessment can be assigned to the lesion based on the value of the final total score”, Paragraph [0099]).

As to claim 16, Poole teaches image processing at least one of the quantitative image and the at least one additional image (i.e., “at stage 28 the texture feature module 12 calculates image texture features for each voxel of the patient image data set”, Paragraph [0061]; and “At the next stage, 30, the patient image data set is registered to the statistical atlas S”, Paragraph [0062]).

As to claim 17, Poole teaches wherein the localizing the candidate elements comprises matching corresponding coordinates, using a non-rigid registration algorithm, finding common elements, an artificial intelligence algorithm, or combinations thereof (i.e., “The multimodal datasets usually consist of multiple volumes acquired in close succession, such that patient movement is minimal and can be corrected by non-rigid registration”, Paragraph [0095]).

As to claim 20, Collins et al. teaches wherein the at least one class comprises a binary class (i.e., “ACR BI-RADS® 5 category or an ACR BI-RADS® 4a category. Similarly, the lesion-type module 220 combines results from all modalities to derive a possible type of a lesion, such as DCIS or CA”, Paragraph [0058]).

As to claim 21, Collins et al. teaches wherein the disease state comprises cancer (i.e., Paragraphs [0068]-[0069]).
rules can be constructed to relate the presence of features seen in each of the multiple modalities to a possible stage of the tumor, with a statistical likelihood assigned to the result. This set of rules can be applied to the results from all modalities, the lesion type, extent and classification of the lesion produced by the consolidation decision engine, to compute a consolidated staging assessment of the lesion”, Paragraph [0101]).

As to claim 26, Poole teaches a system (i.e., “image processing apparatus”, Paragraph [0015]) comprising:
at least one processing unit (i.e., “processing apparatus 2”, Paragraph [0016]); and at least one computer readable media encoded with instructions which, when executed cause the system to (See for example, “computer program product comprising computer readable instructions that are executable by a computer”, Claims 28 and 29):
provide a quantitative image (i.e., “an image data set from a patient is acquired”, Paragraph [0061]) and at least one additional image of a subject (i.e., “combined multi-modal datasets”, Paragraphs [0094]-[0095]), each of the quantitative image and the at least one additional image comprising elements (i.e., “image texture features for each voxel of the patient image data set”, Paragraph [0061]; and “Texture features can then be computed for each volume and augment the pattern vector available at each volume”, Paragraph [0095]);
generate a statistical atlas representative of a normal subject anatomy”, Paragraph [0020]), the atlas comprising atlas elements (i.e., “voxels (or pixels) that represent image intensity as a function of position”, Paragraph [0020]), each of the atlas elements comprising a metric distribution (i.e., “the final stage of the training phase comprises obtaining the mean and inverted covariance matrices, µi and Σi-1 for each atlas voxel”, Paragraph [0058]);
determine candidate elements (i.e., “set of voxels that have been detected as potentially representing abnormalities”, Paragraphs [0073]-[0074]) by comparing a value of the structure elements of the quantitative image (i.e., “Candidate regions of abnormality”, Paragraph [0074]) with the metric distribution of related atlas elements of the correspondence map (i.e., “At the next stage 32 the abnormality detection module 18 compares the registered patient image data set to the atlas to detect any voxels that have a greater than a selected likelihood of being abnormal”, Paragraph [0064]; and “Processes (a) to (d) are repeated for each voxel in the patient image data set, resulting in a set of voxels that have been detected as potentially representing abnormalities”, Paragraph [0073]); and
localize the candidate elements to corresponding elements of the at least one additional image (i.e., Paragraph [0095]; and “abnormal patterns of GM/WM/CSF distribution can be detected”, Paragraph [0096]);
However, Poole does not explicitly disclose segment the quantitative image into a plurality of structure elements, the structure elements being groups of the elements of the quantitative image, the structure elements each corresponding to an anatomical structure in the whole body image; determine a correspondence map relating the 
Huang et al. teaches segment the quantitative image into a plurality of structure elements (i.e., “the whole body is segmented using median filter, thresholding and connected component algorithms”, Paragraph [0102]), the structure elements being groups of the elements of the quantitative image, the structure elements each corresponding to an anatomical structure in the whole body image (i.e., “using the feature curves, the body is labeled into anatomical regions, such as the neck (above lung), lung, and torso (below lung)”, Paragraph [0103]); determine a correspondence map relating the structure elements of the quantitative image to corresponding atlas elements, each of the atlas elements corresponding to an anatomical structure (i.e., “After detecting the rough location of an organ, a statistical shape or appearance model based on the detection result can be initialized, after which the model deforms to fit to the exact boundary of the organ. Once there is a whole-body atlas, the atlas can be registered to a new volume based on a few detected landmarks … Full-body segmentation can be performed by combining whole-body landmark detection with atlas registration or fitting”, Paragraph [0145]; and Paragraph [0146]).
The combination of Poole and Huang et al. do not explicitly disclose classify the candidate elements into at least one class based on properties of the corresponding 
Collins et al. teaches classifying the candidate elements (i.e., “identifying suspected lesions in an image and extracting from the image those features associated with the suspected lesions that are considered relevant to diagnosing disease, i.e., discriminating the lesions”, Paragraph [0053]) into at least one class based on properties of the corresponding elements of the at least one additional image (i.e., “local morphological characteristics, such as local spiculation, local branch pattern, local duct extension, detected by all modalities can be combined and compared against a set of pre-defined feature list to classify the lesion as belonging to ACR BI-RADS® 5 category or an ACR BI-RADS® 4a category”, Paragraph [0058]); and determining a disease state of the candidate elements by analyzing the at least one class of the at least one additional image corresponding to the candidate elements (i.e., “compute or produce a suggested assessment of lesion stage”, Paragraph [0058]).
Therefore, in view of Huang et al. and Collins et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poole by incorporating the segmenting of the quantitative image into a plurality of structure elements, the structure elements being groups of the elements of the quantitative image, the structure elements each corresponding to an anatomical structure in the whole body image, determine a correspondence map relating the structure elements of the quantitative image to corresponding atlas elements, each of the atlas elements corresponding to an anatomical structure, classify the candidate 

As to claim 27, Poole and Huang et al. do not explicitly disclose wherein the instructions further include instructions which, when executed, cause the system to apply a logical relationship to the at least one class and the values of the quantitative imaging.
Collins et al. teaches applying a logical relationship to the at least one class and the values of the quantitative imaging (i.e., “rules can be constructed to relate the presence of features seen in each of the multiple modalities to a possible stage of the tumor, with a statistical likelihood assigned to the result. This set of rules can be applied to the results from all modalities, the lesion type, extent and classification of the lesion produced by the consolidation decision engine, to compute a consolidated staging assessment of the lesion”, Paragraph [0101]).
Therefore, in view of Collins et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Poole and Huang et al. by incorporating the applying of a logical relationship to the at 

As to claim 28, Poole teaches an imaging unit configured to acquire the quantitative image and the at least one additional image (i.e., “At the first stage 26 of the detection phase, an image data set from a patient is acquired”, Paragraph [0061]).

As to claim 29, Poole teaches wherein the imaging unit comprises an MRI (i.e., “any suitable imaging modality can be used, for example PET or MRI”, Paragraphs [0093]-[0094]).

As to claim 30, Poole and Huang et al. do not explicitly disclose an output unit configured to display the determined disease state.
Collins et al. teaches an output unit (i.e., “display 122”, Paragraph [0047]) configured to display the determined disease state (i.e., Paragraph [0103]).
Therefore, in view of Collins et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Poole and Huang et al. by incorporating the output unit configured to display the determined disease state, in order to confirm or modify the automatically detected and evaluated results by a physician or radiologist.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Poole in view of Huang et al. as applied to claim 4 above, and further in view of Horkay et al. .
As to claim 5, Poole and Huang et al. do not explicitly disclose calibrating the whole body diffusion weighted MRI image using a phantom.
Horkay et al. teaches calibrating the whole body diffusion weighted MRI image using a phantom (i.e., “phantom calibration body 12”, Paragraph [0066]).
Poole, Huang et al. and Horkay et al. are combinable because they are from the field of digital medical image processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Poole and Huang et al. by incorporating the calibration of the whole body diffusion weighted MRI image using a phantom.
The suggestion/motivation for doing so would have been to decrease image distortion.
Therefore, it would have been obvious to combine Horkay et al. with Poole and Huang et al. to obtain the invention as specified in claim 5.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Poole in view of Huang et al. and Collins et al. as applied to claim 2 above, and further in view of Zhang et al. (U.S. Pub. No. 2006/0147101).  The teachings of Poole, Huang et al. and Collins et al. have been discussed above.
As to claim 18, Poole, Huang et al. and Collins et al. do not explicitly disclose wherein the classifying the candidate elements comprises comparing average, standard 
Zhang et al. teaches classifying the candidate elements comprises comparing average, standard deviations, or texture values of one of the candidate elements to average values of elements surrounding the one of the candidate elements (i.e., Paragraphs [0092]-[0095], [0100] and [0102]).
Poole, Huang et al., Collins et al. and Zhang et al. are combinable because they are from the field of digital medical image processing.
it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Poole, Huang et al. and Collins et al. by incorporating the classification of the candidate elements comprises comparing average, standard deviations, or texture values of one of the candidate elements to average values of elements surrounding the one of the candidate elements.
The suggestion/motivation for doing so would have been to accurately identify and assess clustered structures in medical images.
Therefore, it would have been obvious to combine Zhang et al. with Poole, Huang et al. and Collins et al. to obtain the invention as specified in claim 18.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Poole, Huang et al. and Collins et al. as applied to claim 2 above, and further in view of Collins et al. (U.S. Pat. No. 7,783,094), hereinafter Collins ‘094.  The teachings of Poole, Huang et al. and Collins et al. have been discussed above.

Collins ‘094 teaches classifying the candidate elements (i.e., “suspect lesion”, Col. 9 lines 20-44) comprises using an artificial intelligence algorithm (i.e., “AI rule module 222 for computing a diagnosis, namely an overall likelihood that a lesion may be benign or malignant”, Col. 11 line 57 through Col. 12 line 41).
Poole, Huang et al., Collins et al. and Collins ‘094 are combinable because they are from the field of digital medical image processing.
it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Poole, Huang et al. and Collins et al. by incorporating the classification of the candidate elements comprises using an artificial intelligence algorithm.
The suggestion/motivation for doing so would have been to not miss a malignant lesion in the early stages of a disease.
Therefore, it would have been obvious to combine Collins ‘094 with Poole, Huang et al. and Collins et al. to obtain the invention as specified in claim 19.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Poole (U.S. Pub. No. 2013/0044927) in view of Collins et al. (U.S. Pub. No. 2007/0133852).
As to claim 23, Poole teaches a method (i.e., “method of detecting the presence of an abnormality in image data”, Abstract) comprising:
At the next stage 24, the atlas generation module 16, and the registration module 14, co-operate to generate a statistical atlas representative of a normal subject anatomy”, Paragraph [0020]), candidate elements (i.e., “Processes (a) to (d) are repeated for each voxel in the patient image data set, resulting in a set of voxels that have been detected as potentially representing abnormalities”, Paragraph [0073]) of a whole body quantitative image of a subject (i.e., “For a chosen imaging modality and anatomical region (potentially the whole body) the embodiment can highlight connected voxels having a high probability of being abnormal in some way”, Paragraph [0077]) by comparing a value of structure elements of the whole body quantitative image to metric distributions of the atlas elements (i.e., “the final stage of the training phase comprises obtaining the mean and inverted covariance matrices, µi and Σi-1 for each atlas voxel”, Paragraph [0058]) corresponding to the structure elements (i.e., “At the next stage 32 the abnormality detection module 18 compares the registered patient image data set to the atlas to detect any voxels that have a greater than a selected likelihood of being abnormal”, Paragraph [0064]); and
localizing candidate elements of the whole body quantitative image to corresponding elements of at least one additional image of the subject (i.e., “abnormal patterns of GM/WM/CSF distribution can be detected”, Paragraph [0096]).
However, Poole does not explicitly disclose classifying the candidate elements into at least one class based on properties of the corresponding elements of the at least one additional image; and determining a disease state of the candidate elements by 
Collins et al. teaches classifying the candidate elements (i.e., “identifying suspected lesions in an image and extracting from the image those features associated with the suspected lesions that are considered relevant to diagnosing disease, i.e., discriminating the lesions”, Paragraph [0053]) into at least one class based on properties of the corresponding elements of the at least one additional image (i.e., “local morphological characteristics, such as local spiculation, local branch pattern, local duct extension, detected by all modalities can be combined and compared against a set of pre-defined feature list to classify the lesion as belonging to ACR BI-RADS® 5 category or an ACR BI-RADS® 4a category”, Paragraph [0058]); and determining a disease state of the candidate elements by analyzing the at least one class of the at least one additional image corresponding to the candidate elements (i.e., “compute or produce a suggested assessment of lesion stage”, Paragraph [0058]).
Poole and Collins et al. are combinable because they are from the field of digital medical image processing.
it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Poole by incorporating the classification of the candidate elements into at least one class based on properties of the corresponding elements of the at least one additional image, and determining a disease state of the candidate elements by analyzing the at least one class of the at least one additional image corresponding to the candidate elements.

Therefore, it would have been obvious to combine Collins et al. with Poole to obtain the invention as specified in claim 23.

As to claim 24, Poole do not explicitly disclose treating a subject based on the determined disease state of the candidate elements.
Collins et al. teaches treating a subject based on the determined disease state of the candidate elements (i.e., “Often, it is necessary to image a patient several months apart. This may be necessary as part of regular check-ups, or as part of follow-up clinical visits after a surgery or treatment of cancer”, Paragraph [0108]).
Therefore, in view of Collins et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poole by incorporating the treating of a subject based on the determined disease state of the candidate elements, in order to determine whether a malignant lesion has become smaller or stopped growing after treatment, or determining whether a detected benign lesion has become malignant.

As to claim 25, Collins et al. teaches wherein the treating the subject comprises performing a surgery, administering a drug, performing a biopsy, monitoring disease progression, or combinations (i.e., “Often, it is necessary to image a patient several months apart. This may be necessary as part of regular check-ups, or as part of follow-up clinical visits after a surgery or treatment of cancer”, Paragraph [0108]).

Response to Arguments
Specification
With respect to claim 18, Applicant has amended the claim in order to be fully supported by the specification.  Therefore, the objection has been withdrawn.

Claim Rejections - 35 USC § 112
With respect to claim 17, Applicant has amended the claim in order to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC §§ 102 and 103
With respect to claims 1-30, Applicant’s arguments (Remarks dated November 24, 2021, pages 10-12) have been fully considered.  However, they are moot in view of the new ground(s) of rejection (Refer to Claim Rejections - 35 USC § 103 Section above).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


2/25/2022